Order, Supreme Court, New York County (Harold Tompkins, J.), entered February 17, 1989, which denied plaintiff’s motion for a default judgment against defendant, unanimously affirmed, with costs.
This is a companion case to National Union Fire Ins. Co. v Davis, Wright, Todd, Reise & Jones (157 AD2d 571). Contrary to plaintiff’s contention, the trial court exercised proper discretion in denying the motion for a default judgment because defendant presented a reasonable excuse for the default and a prima facie showing of a meritorious defense (Fidelity & Deposit Co. v Andersen & Co., 60 NY2d 693, 695). The latter is evident from this court’s affirmance of the dismissal of the complaint in the companion case. Concur Kupferman, J. P., Ross, Milonas, Rosenberger and Ellerin, JJ.